DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Evers, US 2003/0027737.
Evers teaches a hard surface cleaner comprising 2.5% ethoxylated alcohol surfactant, 1.5% anionic surfactant, 1% amine oxide, buffers, 4% propylene glycol monobutyl ether (a preferred glycol ether solvent of the invention….see page 13, line 10 of the present specification), and the balance water wherein the composition has a pH of 3 (¶232, example C).  Preferred anionic surfactants of the invention are alkyl ether sulfates (3EO) (¶61), present in preferred amounts as high as 3% (¶71).  It would have been obvious for one of ordinary skill in the art to use 3% AE3S in example C as AE3S is taught as a preferred anionic surfactant of the invention.
With respect to claim 3, solvents such as propylene glycol monobutyl ether may be present in amounts as high as 30% (¶172).
With respect to claim 12, these compositions may be dispensed from manually operated foam trigger-type dispensers (¶227-231), and spray dispensers for dispensing cleaners are no great mystery to persons of skill in the art, or consumers for that matter, and the selection of the sprayer to achieve desired properties such as spray area and foam density are obvious design choices for the skilled formulator.

Claims 1, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scialla et al, US 2003/0224960.
Scialla et al teach a process of cleaning fabrics by pretreating the fabric with a composition dispensed from a spray-type dispenser, followed by washing the fabric (claim 1).  The composition comprises 9.5% ethoxylated alcohol surfactant, 6% anionic surfactant, 3% amine oxide, 4% hydrogen peroxide, 3% benzyl alcohol, and the balance water wherein the composition has a pH of 4 adjusted with acid (buffer) (¶77, example 6).  Preferred anionic surfactants of the invention are alkyl ether sulfates (3EO) (example 1), and these compositions may have a preferred pH as low as 3 (¶52).  It would have been obvious for one of ordinary skill in the art to use AE3S in example 6 and to prepare example 6 at a pH of 3 as AE3S is taught as a preferred anionic surfactant of the reference, and a pH of 3 is within the preferred pH range of the reference.
With respect to claim 12, spray-type dispensers for dispensing cleaners are no great mystery to persons of skill in the art, or consumers for that matter, and the selection of the sprayer to achieve desired properties such as spray area and foam density are obvious design choices for the skilled formulator.

Claims 1, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez et al, US 2012/0177746.
Ramirez et al teach hand wash solution comprising 4% ethoxylated sulfosuccinate (3EO), 0.6% betaine, 2% hydrogen peroxide, 7% glycerol and butanol surfactants, 0.69% amine oxide, citric acid (buffer), and the balance water wherein the composition has a pH of 3 (¶105, example 11a).  Ethoxylated alcohol nonionic surfactants may be present in these compositions in amounts as high as 3% (¶32), and these compositions may be dispensed from a foaming trigger sprayer (¶36).  It would have been obvious for one of ordinary skill in the art to use 3% ethoxylated alcohol in example 11a with confidence of forming an effective hand wash as these surfactants are taught as suitable by the reference. 
With respect to claim 12, persons of skill in the art, and consumers, understand that hand wash compositions may be dispensed from foam-trigger sprayers as taught by the reference, and the selection of the sprayer to achieve desired properties such as spray area and foam density are obvious design choices for the skilled formulator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anionic, nonionic, and amphoteric surfactants are ubiquitous in the detergent arts and glycol ether solvents are common solvents.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761